705 S.E.2d 386 (2011)
STATE
v.
Benzion BIBER.
No. 423A10-1.
Supreme Court of North Carolina.
January 13, 2011.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Barbara S. Blackman, Assistant Appellate Defender, for Biber, Benzion.
Ronald L. Moore, District Attorney, for State.
The following order has been entered on the motion filed on the 3rd of January 2011 by Defendant Extension of Time to File Appellee Brief:
"Motion Allowed by order of the Court in conference this the 13th of January 2011."
JACKSON, J. recused.
Defendant shall have up to and including the 17th day of February 2011 to file and serve his/her brief with this Court.